DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is being considered by the examiner.

Response to Amendment/Arguments
The response, filed 01/10/2022, has been entered. Claims 1-10, 12, 14, and 16-17 are cancelled. Claims 21-24 are added. Claims 11, 13, 15, and 18-24 are pending. The previous 112b rejection of claim 18 withdrawn due to amendment. The examiner notes that claim 18 depends upon numerically subsequent claim 21. This is not improper pursuant to MPEP 608.01(n) F; however, it is noted in the event that applicant intended claim 18 to depend from claim 11. In the instant Office action, claim 18 is 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 15, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznia et al. (EP 1967833 A1).Regarding claim 11:Kuznia teaches (FIGS. 1-3) a low-pressure sensor device for measuring a charge pressure of a motor in a vehicle, the low-pressure sensor device comprising:
a pressure sensor (16) configured to measure a pressure of a fluid in the low-pressure sensor device; 
a temperature sensor (14) configured to measure a temperature of the fluid in the low-pressure sensor device; and 
a cylindrical inlet connector piece (20) configured to admit the fluid into the low-pressure sensor device, the inlet connector piece having a circular inlet opening (bottom of 20 relative to FIG. 1 / circular hole in front section of 20 
wherein a first plurality of the multitude of recesses (holes in the side wall of 20) is circumferentially disposed at a level of the sieve type wall, and 
along a circumferential direction of the inlet connector piece (20), a dimension of each of the first plurality of recesses (holes in the side wall of 20) is larger than a region of the sieve type wall extending in the circumferential direction between adjacent ones of the plurality of recesses (as seen in FIGS. 1-2, the recesses/holes in the side wall of 20 are larger in the circumferential direction than the wall sections between said holes - best seen in FIG. 2)
Regarding claim 13:Kuznia teaches all the limitations of claim 11, as mentioned above.Kuznia also teaches (FIG. 1):
wherein the inlet connector piece (20) has a completely closed wall structure (relative to FIG. 1, the section of 20 below 44 but above the side wall holes of 20) in a subregion facing away from the inlet opening (bottom of 20 relative to FIG. 1 / circular hole in front section of 20 relative to FIG. 2 / bottom of 20 relative to FIG. 3)
Regarding claim 15:Kuznia teaches all the limitations of claim 11, as mentioned above.Kuznia also teaches
wherein the inlet connector piece (20, which is part of 12 as per [0009]) is injection-molded in one piece ([0009])
     The examiner also notes that: "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Also see MPEP 2113.
Regarding claim 19:Kuznia teaches all the limitations of claim 11, as mentioned above.Kuznia also teaches (FIG. 3):
an O-ring (44) configured to seal a transition region from the inlet connector piece (20) to an inlet connector piece contact region of the low-pressure sensor device
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia et al. (EP 1967833 A1) in view of Lim (US 20130213338 A1, prior art of record).Regarding claim 20:Kuznia teaches (FIGS. 1-3) a method of use of an inlet connector piece, comprising:
providing a low-pressure sensor device, the low-pressure sensor device including a pressure sensor (16) configured to measure a pressure of a fluid in the low-pressure sensor device, a temperature sensor (14) configured to measure a temperature of the fluid in the low-pressure sensor device, and a cylindrical inlet connector piece (20) configured to admit the fluid into the low-pressure sensor device, the inlet connector piece having a circular inlet opening (bottom of 20 relative to FIG. 1 / circular hole in front section of 20 relative to FIG. 2 / bottom of 20 relative to FIG. 3) on a side facing away from the pressure sensor (16), the inlet connector piece having a sieve-type wall structure (section of 20 with through holes in the side wall) which includes a multitude of recesses (holes in the side wall of 20) in a subregion facing the inlet opening
wherein: a first plurality of the multitude of recesses (holes in the side wall of 20) is circumferentially disposed at a level of the sieve type wall, and 
along a circumferential direction of the inlet connector piece (20), a dimension of each of the first plurality of recesses (holes in the side wall of 20) is larger than a region of the sieve type wall extending in the circumferential direction between adjacent ones of the plurality of recesses (as seen in FIGS. 1-2, the recesses/holes in the side wall of 20 are larger in the circumferential Kuznia suggests but fails to explicitly teach:
using the inlet connector piece as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle ([0003])
Lim teaches (FIGS. 4-5):
using the inlet connector piece as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle ([0076])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inlet connector piece of Kuznia as a fluid inlet for the low-pressure sensor device for measuring a charge pressure of an engine in a vehicle, as taught by Lim, to sense boost pressure for a supercharger. Lim teaches that fluid pressure sensors such as Kuznia may be used to measure a charge or boost pressure for a supercharger.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia et al. (EP 1967833 A1) in view of Naegele et al. (DE 19731420 A1 - all citations are to the attached English translation).Regarding claim 21:Kuznia teaches all the limitations of claim 11, as mentioned above.Kuznia also teaches (FIGS. 1 and 3):
wherein the temperature sensor (14) is at least partially situated at a level of the sieve-type wall structure (section of 20 with through holes in the side wall) Kuznia fails to teach: 
wherein the inlet connector piece is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor to a center point of the inlet opening, and wherein the temperature sensor is situated on the axis of symmetry of the inlet connector pieceNaegele teaches (FIG. 1):
centering the temperature sensor (70) in the inlet (section / walls which surround 70)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor centered within the inlet connector piece, as taught by Naegele, in the device of Kuznia as it is an art recognized equivalent position for the temperature sensor. Additionally/alternatively, centering the temperature sensor is merely rearrangement of a part which would not have modified the operation of the device. Naegele discloses two embodiments, one in which the temperature sensor is centered within the inlet (FIG. 1) and one in which the temperature sensor is off-center within the inlet (FIG. 3).
     The examiner notes that the combination of Kuznia and Naegele (i.e. the device of Kuznia in which the temperature sensor is centered in the inlet) teaches “wherein the inlet connector piece is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor to a center point of the inlet opening, and wherein the temperature sensor is situated on the axis of symmetry of the inlet connector piece”.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia et al. (EP 1967833 A1) in view of Naegele et al. (DE 19731420 A1 - all citations are to the attached English translation) and further in view of Colombo et al. (US 20110138921 A1, prior art of record).Regarding claim 18:Kuznia and Naegele teach all the limitations of claim 21, as mentioned above.Kuznia fails to teach:
wherein the pressure sensor is situated on the axis of symmetry of the inlet connector pieceColombo teaches (FIGS. 4-6):
wherein the pressure sensor (30 - which is centered within protection body 31) is situated on the axis of symmetry (best seen in FIG. 6) of the inlet connector piece (11)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the pressure sensor situated on the axis of symmetry of the inlet connector piece, as taught by Colombo, in the device of Kuznia as it is an art recognized equivalent position for the pressure sensor. Additionally/alternatively, centering the pressure sensor is merely rearrangement of a part which would not have modified the operation of the device.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia et al. (EP 1967833 A1) in view of Lim (US 20130213338 A1, prior art of record) and further in view of Naegele et al. (DE 19731420 A1 - all citations are to the attached Kuznia and Lim teach all the limitations of claim 20, as mentioned above.Kuznia also teaches (FIGS. 1 and 3):
wherein the temperature sensor (14) is at least partially situated at a level of the sieve-type wall structure (section of 20 with through holes in the side wall) of the inlet connector piece (20) Kuznia fails to teach:
wherein the inlet connector piece is rotationally symmetric in relation to an axis of symmetry that extends from the temperature sensor to a center point of the inlet opening, and wherein the temperature sensor is situated on the axis of symmetry of the inlet connector pieceNaegele teaches (FIG. 1):
centering the temperature sensor (70) in the inlet (section / walls which surround 70)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the temperature sensor centered within the inlet connector piece, as taught by Naegele, in the method of Kuznia as it is an art recognized equivalent position for the temperature sensor. Additionally/alternatively, centering the temperature sensor is merely rearrangement of a part which would not have modified the operation of the device. Naegele discloses two embodiments, one in which the temperature sensor is centered within the inlet (FIG. 1) and one in which the temperature sensor is off-center within the inlet (FIG. 3).
.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia et al. (EP 1967833 A1) in view of Colombo et al. (US 20110138921 A1, prior art of record).Regarding claim 23:Kuznia teaches all the limitations of claim 11, as mentioned above.Kuznia appears, but fails to explicitly, teach (FIGS. 1-2):
wherein the dimension is twice as large as the region of the sieve type wall extending in the circumferential direction (As seen in FIGS. 1-2, the recesses/holes in the side wall of 20 are larger in the circumferential direction than the wall sections between said holes - best seen in FIG. 2. It appears that they are circumferentially at least twice as large; however, this is not explicitly taught by Kuznia)
     However, Colombo (e.g. FIG. 2) teaches that the recesses / holes (the recesses / sieve-type wall structure of 11; [0035]) are about the same size or smaller than the wall sections between. Thus one of ordinary skill in the art, viewing the disclosures of Kuznia 
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circumferential size of the recesses/holes twice the circumferential size of the wall sections between, as it is merely a design choice (i.e. changing the dimensions of the inlet connector recesses) that doesn’t significantly impact the principal operation of the device, as evidenced by the disclosures of Kuznia and Colombo. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Kuznia et al. (EP 1967833 A1) in view of Lim (US 20130213338 A1, prior art of record) and further in view of Colombo et al. (US 20110138921 A1, prior art of record).Regarding claim 24:Kuznia and Lim teach all the limitations of claim 20, as mentioned above.Kuznia appears, but fails to explicitly, teach (FIGS. 1-2):
wherein the dimension is twice as large as the region of the sieve type wall extending in the circumferential direction(As seen in FIGS. 1-2, the recesses/holes in the side wall of 20 are larger in the circumferential direction than the wall sections between said holes - best seen in FIG. 2. It appears that they are circumferentially at least twice as large; however, this is not explicitly taught by Kuznia)
     However, Colombo (e.g. FIG. 2) teaches that the recesses / holes (the recesses / sieve-type wall structure of 11; [0035]) are about the same size or smaller than the wall sections between. Thus one of ordinary skill in the art, viewing the disclosures of Kuznia and Colombo, would realize that circumferential dimensions of the recesses / holes and the wall sections between may be varied without impacting operation of the device.
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the circumferential size of the recesses/holes twice the circumferential size of the wall sections between, as it is merely a design choice (i.e. changing the dimensions of the inlet connector recesses) that doesn’t significantly impact the principal operation of the device, as evidenced by the disclosures of Kuznia and Colombo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428.  The examiner can normally be reached on 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856